—Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiff insurer’s motion for summary judgment and granted defendants’ cross motions for summary judgment, declaring that plaintiff must defend and indemnify defendants William J. Hopkins and Michelle Hopkins in the underlying personal injury action commenced against them by defendant Heath Hanes. Plaintiff failed to *994provide a reasonable explanation for its delay of over seven months in disclaiming coverage. Thus, plaintiffs disclaimer was untimely as a matter of law (see, Utica Fire Ins. Co. v Spagnolo, 221 AD2d 921, 922; Gill v Gouchie, 210 AD2d 954, 955, Iv denied 86 NY2d 701).
We also conclude that the court properly awarded attorneys’ fees to the Hopkins (see, Sphere Drake Ins. Co. v Block 7206 Corp., 237 AD2d 427; see also, Allegany Co-Op Ins. Co. v Williams, 216 AD2d 894, 895, Iv denied 87 NY2d 806).
In light of our determination, we do not reach the remaining issues raised by the parties. (Appeal from Judgment of Supreme Court, Erie County, Notaro, J. — Declaratory Judgment.)
Present — Lawton, J. P., Hayes, Wisner, Boehm and Fallon, JJ.